 BYRDS MANUFACTURING CORP.147Director in writing that it willcomply withthe foregoing recommendations,7 theNational LaborRelations Board shall issue an order requiring the Respondent totake the aforesaidaction.7In the event that these Recommendations be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with the United Steelworkers ofAmerica, AFL-CIO, and its Local 1552 as the exclusive representative of allour employees in the appropriate unit described below, by refusingor failingto furnish to said Union, upon request, a list of employees in said unit who havereceived and are receiving incentiveearningsfor the period from June 12, 1960,to the present, and in the future, if incentiveearningsare received beyond thisdate, including full informationas tothe hours worked, incentive hours, andincentive percentage for hours worked in arriving at the total incentiveearningsfor each of said employees.The bargaining unit referred to herein is described as follows:All production and maintenance employees employed at the employer'sCarnegie, Pennsylvania, plant, excluding salaried employees,foremen, su-pervisors (including assistant foremen) in charge of any class of labor,watchmen, guards, and clerical employees.UNION ELECTRIC STEEL CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 2107Clark Building, 701-17 Liberty Avenue, Pittsburgh 22, Pennsylvania, TelephoneNo. Grant 1-2977, if they have anyquestion concerningthisnoticeor compliancewithits provisions.Byrds Manufacturing Corp.andInternational Ladies GarmentWorkers Union,AFL-CIO.Cases Nos. 26-CA-1160 and 26-CA-1220.December 18, 1962DECISION AND ORDEROn July 11, 1962, Trial Examiner Harold X. Summers issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport. The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices.Thereafter, the Re-spondent, the Charging Party, and the General Counsel filed excep-tions to the Intermediate Report and supporting briefs.140 NLRB No. 14.681-492-63-vol. 140-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following modifications :(1)The backpay obligation of the Respondent shall include thepayment of interest at the rate of 6 percent per annum to be computedin the manner set forth inIsis Plumbing c6 Heating Co.,138 NLRB716.2(2) Immediately below the signature in the notice, insert the fol-lowing sentence :NoTE.-We will notify any of the above-named employees pres-ently serving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordance withthe Selective Service Act after discharge from the Armed Forces.IMember Rodgersaffirmsthe findings of theTrial Examinerthat Respondenthad priorknowledge of the unionadherenceof the discriminatees,for the reasonsstated by theTrial Examiner.However, he would reject the TrialExaminer's additional reliance on"the size and natureof the communityin relationto thekey position and size of theplant, the intensity of feeling on the Union and unionism,the extent of the conversationson thesubject which tookplace . . .(and) the factthat the numberof those who openlyespousedthe Unioncause was so small in relationto the totalnumber of employees .The foregoing factors are, in his view, an unwarranted extension of the "small planttheory,"which he has rejected in the past and continues to reject as a basis for findingknowledge.2 For the reasonsset forthin his dissent inIsis Plumbing&Heating Co.,supra,Mem-ber Rodgers would not grant interest on backpay,and does not approve such an awardhere.The Appendixis further modified by deleting the words"60 days from the date hereof"in the nextto the lastsentence of said notice and inserting in its place the words "60consecutive days from the date ofposting "INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon unfair labor practicecharges filedon October18, 1961, andon February 5,1962 (and subsequent amendmentsthereto),by InternationalLadies Garment Work-ersUnion, AFL-CIO,hereinafter calledtheUnion,againstByrdsManufacturingCorp.,' hereinaftercalledRespondent,theGeneral Counsel issueda consolidatedcomplainton March 12, 1962, allegingthat Respondent had engaged in unfair laborpractices in violation of Section 8(a)(1) and(3) of the National LaborRelationsAct, herein called the Act.Respondent'sanswer admitted some allegations of thecomplaint, denied others,and denied the commission of any unfair labor practices.'The name appears as subsequently amended at the hearing. BYRDS MANUFACTURING CORP.149Pursuant to notice,2a hearing was held before Trial Examiner Harold X. Summers atStar City, Arkansas, on March 14 and 15, 1962.All parties were afforded fullopportunity to examine and cross-examine witnesses,to argue orally,and to submitbriefs.Briefs have been filed by the General Counsel, by Respondent, and by theCharging Party, which briefs have been fully considered.Upon the entire record in the case, including my evaluation of the credibility ofwitnesses based upon the evidence and upon my observation of their demeanor, Imake the following:FINDINGS OF FACTI.COMMERCEByrds ManufacturingCorp.,a corporation existing under the laws of the Stateof Arkansas,operates a plant at StarCity,Arkansas,where it is engaged in the manu-facture of clothing.During the 12 months preceding the issuance of the consolidatedcomplaint,which period is representative of all times material herein, Respond-ent sold and shipped from its StarCity, Arkansas,plant finished products valued atin excess of $50,000 directly to customers located outside the State of Arkansas andpurchased and received materials valued at in excess of $50,000 directly from pointsoutside the State of Arkansas.The pleadings establish,and I find, that Respondent is engaged in commerce withinthe meaningof the Act.II.THE UNIONInternationalLadies Garment Workers Union, AFL-CIO,isa labor organizationwithin themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundStar City, Arkansas, a town of 1,500 persons, is the countyseatof predominantlyrural Lincoln County, Arkansas.As far as the record reveals, Respondent's Star Cityplant is the sole manufacturing industry in the county.The plant has been in operation since January 1956.The plant building waserected, and is currently being expanded, by the Star City Industrial Corporation,hereinafter called the Industrial Corporation, whose main function is to bring industryto the vicinity.Respondent occupies the premises on a "lease-purchase"arrange-ment, title resting in Spartan Industries,Respondent'sparent;Respondent pays amonthly "rental,"and the Industrial Corporation is responsible for maintainingand remedying defects in the building.Respondent,at this plant, is engaged in the manufacture of men's and boys' dressshirts and ladies' blouses and gowns.Almost 700 individuals are involved in theoperation,over 600 of whom are nonsupervisory production and maintenance em-ployees; 80 to 90 percent of the latter are women.Harold Evans is the plant manager.Just below him are S. E. Martin,cutting fore-man, Clarence Neely, production manager, Elmer Peterson,pressing foreman, andCecilAdkinson, shipping foreman.Working under Neely are unit heads MaxCulpepper, Ruby Burnett, and Bobby Turner.The pleadings, stipulations, con-cessions,and testimony in the record establish,and I find, that all persons mentionedin this paragraph are supervisors within the meaning of the Act.B.Chronology of events1.In 1959 or 1960, an unknown labor organization-not the Union-made adistribution of organizing leaflets in StarCity.At thattime, one B.S.Hundley, abusinessman,further discussed in items 4,5, and 13,below, made an "antiunion"talk at the plant.The instant record contains no further details.2.On a date prior to June 29, 1961,3 Margie Hackney and Mary Witten, sisters em-ployed byRespondent,made inquiries at a union headquarters located in an adjoiningcounty, asking that someone be sent to organize the employees of the Star City plant.The inquiries and request were forwarded to the offices of the Union at Little Rock.2A complaint based on the charge in Case No. 26-CA-1160 alone had issued on Decem-ber 8,1961, and Respondent had filed a timely answer.The notice of hearing on theconsolidated complaint (issued on March 12, 1962) did not permit the customary 10 daysallowed for answer ; Respondent waived the 10-day requirement,and the answer to theconsolidated complaint,as further amended at the hearing,was made orally on the record3Unless the contrary is indicated,all dates mentioned hereinafter are for the year 1961. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 29, John Vickers,union organizer,visited Star City and spoke withHackney, Whitten and Merlene Deweese, a third sister also employed by Respondent.A "committee,"consistingof the three sisters and Floyd Meeks, was established.There is no evidence, however, that any overtorganizingactivitieswere conductedprior to August 18.3.During the morning of August18, asRespondent's employees reported for work,John Vickers, Eugene Solon, union business agent and organizer, and Martin Berger,district counsel manager for the Union, distributed leaflets.The leaflets, to whichwere attached self-addressed bargaining authorization cards, presentedarguments infavor of representation by the Union.4.Later during the morning, Hundley, who was at all relevanttimespresident ofthe Industrial Corporation, telephoned Harold Evans, plant manager, asking if he anda group of businessmen could visit the plant and speak to the employees about the"union situation." 4Evans granted permission.Asked what time would be mostconvenient, Evans suggested 11: 15 a.m.At 11:15 a.m., Hundley arrived at the plant.He was accompanied by HarryShannon, vice president of the Industrial Corporation, by Industrial Corporation di-rectors Fletcher Harvey, William Hundley [Hundley, Junior?], G. J. Smith, Sr., G. J.Smith, Jr., Fred Thornton, and Kelly Wright's and by Leon Conner, Lincoln Countysheriff,William Shepherd, deputy sheriff, and Robert Cockman, city policeman.Hundley took his place at a microphone set up near the front of the plant.At the same time, all employees working that day were told to assemble6 near thefront of the plant.All left their work,7 including supervisors.Hundley spoke first.(He had a piece of paper in his hand, to which he occasionally referred.)He said,in substance,8You all know who I am.We had this same trouble some years ago; westopped it beforehand, and we're going to stop it again. . . If you out-of-towners don't like it here,go onhome. . . Where unions come in, theybreak up homes, divide communities, and make enemies of friends. . . I'mnot saying this plant will move, but companies have been known to movewhen organized labor comes in....You have a "playhouse" here-why breakit up? Some people don't like Mr. Evans. Some don't like me, and some don'tlike Jesus Christ.Your boss is a fine, upright man; he has a feeling for you andhe would treat you right.The talk consumed 10 to 15 minutes.Shannon then spoke for 4 to 5 minutes. From a sheet of paper, he read off anumber of foreign sounding names (unspecified in the record).He said that theywere all Russians and union leaders and that unions only wanted to bring com-munism into the plant.Hundley closed the meeting-at approximately 11:35 a m.-saying that he waswilling to reduce some of his rents 9 if any out-of-towners wanted to move into StarCity.During the speeches, Production Manager Evans sat in his outer office, in whichthere was a loudspeaker and through the open door of which he could see the assem-bled employees.He testified that during this period, he was speaking to WilliamHundley about an air-conditioner the latter had installed in the plant, and that heheard none of B. S Hundley's talk and only part of Shannon's. This is so implau-sible under the circumstances that I do not credit the testimony, and I find that heheard both talks in full.5.Later the same day, Vickers and Solon began to distribute a second leafletto outgoing employees.The leaflet referred to the morning leaflet, contained argu-ments for unionization, and invited signed authorization cards and further inquiries.At 4:15 or 4:20 p.m., Lincoln County Deputy Sheriff Shepherd approached Solon,'This finding is based upon the credited testimony of Evans. Although Evans, earlier,had testified that Hundley did not mention the subject to be taken up, I find moreplausible his subsequent testimony that he "may have" asked what the discussion wouldbe about and was given the above answer.5 All of the foregoing are Star City businessmen. Fletcher Harvey is also town recorder.8 The testimony is conflicting as to whether supervisors spread the word or whetherthe plant buzzer wasused and,if the latter, who activated it.At any rate, Respondentconcedes,and I find, that Respondent called the employees together.7 The lunch period was scheduled to begin at 11 : 30 a.m.8 The speech, which is notthe subject of seriousdispute, is constricted from thecreditedtestimonyof various witnesses.8Hundley owns and rents homes. BYRDS MANUFACTURING CORP.151then Vickers, and asked each of them to get into a nearby automobile in whichSheriff Conner was already seated.They complied.Vickers asked why their distri-bution had been interrupted and where they were being taken; Conner-or Shepherd-said they would find out "soon enough." They were taken three blocks to the sheriff'soffice, they were asked for and produced identification, and Conner left the room.In answer to their further queries, Shepherd referred to a city ordinance requiringthe payment of $1,000 a day for organizing.Conner returned, accompanied byHundley and Lynn Thomasson, mayor of Star City.Hundley-who acted as spokesman-asked where Vickers and Solon came from.They told him-Vickers said he was from West Helena, Arkansas; Solon, that heworked out of Poplar Bluffs, Missouri-but Hundley persisted in asking whether theyweren't from New York, from Pennsylvania, and from the North.Next ensued a discussion of unions and unionism.Hundley asked what benefits aunion could bring a small town.They gave answers-more spending money for thetown's cash registers, for example-and there was a discussion of whether a unionever encouraged industry to come into a town.The discussion lasted for about 25minutes.Finally, Hundley shook Solon's hand, and he said that "we" had decided that theycould leave now if they promised not to return.When Solon said they could makeno such promise, Hundley told Sheperd to "lock them up."A warrant wasprepared and served upon them, they called counsel at Little Rock, Arkansas, andthey were taken to the county jail.When a bondsman produced $1,000 bond, theywere released after about 5 hours.(On August 26, Vickers and Solon were tried for violating Star City Ordinance125A, an ordinance providing, in substance, that labor organizers pay the city $1,000per day for the privilege of engaging in the business of organizing.Each wasconvicted and fined-the record is unclear whether the fine was $100 or $150; theconvictions are currently being appealed.)6.On or about August 21, Charles Weast, an employee, asked Bobby Turner, asupervisor, how the latter felt about the Union.Turner said the factory would closedown if the Union came in.107.On the evening of September 13, Vickers met with 35 to 40 of Respondent'semployees at the home of Margie Hackney.ilAfter explaining to them the functionof the Union, he passed around a paper on which those willing to serve on an organ-izing committee could sign.Eighteen persons affixed their signatures.Amongthose who signed were Deweese, Whitten, Craig, and Bobby McGriff.Vickersinformed those present that he intended to notify Respondent and the NationalLabor Relations Board of the composition of the committee.8.Next day-September 14-Clarence Neely, production manager, asked BobbyMcGriff how he felt about the Union.McGriff said he was "neutral."After arepetition of the same question and answer, the conversation ended.On the nextor second day following, Neeley asked McGriff the same question and was giventhe same answer 129.Meanwhile, on September 14, the employment of Deweese was terminated. (Amore detailed discussion appearsinfra.)10.A few days before September 19, at 3:30 p.m., Evans spoke to the assembledemployees(He spoke from the front of the plant, at the microphone)He ex-plained a new bonus system for employees on production, and he also suggested thatthere were opportunities for the promotion of timeworkers.Before he closed, hementioned that the plant now had one of the largest orders for dusters that it had hadsince he was there.i310 This finding is based upon Weast's credited testimony.Turner did not testify as tothe incident, except to say that he did not remember whether any employees asked himquestions about the Union during August, September, or October. I was favorably im-pressed by the demeanor of Weast, who is no longer employed by Respondent and who nolonger lives in the area.u Margie Hackney is no longer employed by Respondent.Her separation is not anissue in this case.12 In so finding, I credit McGriff's testimony. I note that Neely, in testifying, deniedhe had ever asked McGriff if McGriffwere a union member.(Note the variance )Al-tbough-as will be seen-I am not prepared to accept McGriff's testimony in every de-tail, he impressed me generally as being frank, unassuming, and unevasiveNeely, on theother hand, was stiff and nervous , making due allowances for the tensions normallyattendant upon being called to testify at a hearing of this sort, I believe that Neely waswrestling with his conscience as he testified.isHe came to the plant in December 1960. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARD11.On September 19, before their working hours, McGriff had a conversation withHazel White, his supervisor.14She accused him of attending a union meeting, anaccusationwhich he denied. She said she knew who attended, and she named threepersons,Mary Whitten, Lona Fay Craig, and one other. She then told him thatEvans had a "list" and had told the supervisors who were at the meeting.1512.Later thesameday-September 19-McGriff was transferred. (Moredetailsinfra.)13.After 4p.m. onthat day, McGriff went to the autosalespremises of Shan-non (see item4, above) to consummatea cartrade agreed upon several days earlier.Told by the office girl there that Shannon was at the office of B. S. Hundley (whichwas also the office of the Industrial Corporation), McGriff went to the latter's office.There he found 10 to 12 officers of the industrial Corporation, including Hundleyand Shannon, meeting with Plant Manager Evans.Told that Shannon plannedsoon to return to his own place of business, McGriff returned there to wait for him.Thirty to forty-five minutes later, Shannon joined McGriff.Because, Shannonsaid, he needed more money than originally discussed, the car-trade deal fell throughThen, Shannon brought up the subject of unions. Fle asked what benefits the Unionwould bring to Lincoln County and to Star City, questions which McGriff attemptedto answerThen he said that if the Union came in either the plant would close orNegroes would be working beside or taking the jobs of those now employed.14. On September 20, the employment of Whitten, Craig, and McGriff wastermin-ated.(A more detailed discussion appearsinfra.)15.At 3:30 p.m. on September 22, Respondent was informed by telephone ofthe contents of a telegram sent by the Union.7 he telegram read as follows:The International Ladies Garment Workers Union hereby informs you thata committeeto organizethe employees of the Byrds Manufacturing Corp., StarCity, Arkansas, was formed the 13th of September 1961.Among the membersof the committee are the following: Ellie A. Owen, Joyce Puckett, Margaret O.Block,Mary Whitten, Kathryn Lewis, Frankie Yarbrough, Bobby McGriff,MarvisWest, CharlesWeast, Lona Fay Craig, Merlene Deweese, HershellPuckett, Leonard Peterson, Margie Hackney, Margie Rains.We respectfullyurge compliance with the National Labor Relations Act during this campaign.Respectfully yours,Martin Berger, District Council Manager, John Vickers,representative.The names of three persons who had volunteeredto serve onthe committee (seeitem7, above) were omitted pursuant to their expressed desires.16.On September 22, at 3:40 p.m., Plant Manager Evans made a speech to theassembledemployees.(He spoke from the front of the plant, at the microphone.)The speech follows: 16Itwas not my intention to bring this matter up again.However, due to themany questions asked of me during the past two weeks, I find that the best ap-proach will be to presentsome ofthe questions and true answers before you as agroup.Apparently, the Union has decided that the organization of Byrds Manu-facturing employees would result in a large amount of money for their coffers.In fact, initially, it could produce approximately $20,000.That would be onlythe beginning.Then would come monthly dues, and besides that, there are a1*Thus I credit McGriff.White denied engaging in any such conversation, saying itwas her habit to retire to the ladies' room until a minute or so before actual working time.As I stated at the hearing, I do not regard this as having great probative value in deter-mining what happened on September 19, 1961Moreover, a pretrial statement made byWhite which was introduced into evidence casts doubt on her present testimony: in thestatement,she saysshe does not remembertalking to McGriff before work during theweek in question, "although it is possible."Finally, I do not regard as having relevantbearing the fact that McGriff testified the conversation took place 15 or 20 minutes priorto starting time (7 a m.), whereas White's timecard showed she punched in at 6:49 a.m.on September 19; as far as I am concerned,the conversation may have taken place priortoWhite's punching in,orMcGriff may be mistaken by 10 minutes16 In my opinion,although White ended her testimony with a protestation to the con-trary, she and McGriff were friendly. I regard this conversation as having been a warn-ing to McGriff.In so finding,however, I do not rely on McGriff's characterization of theconversation as such,a part of McGriff's testimony which was stricken.19My findings as to the contents of the speech are based upon both documentary andtestimonial evidence. BYRDS MANUFACTURING CORP.153lot of other fees suchas assessmentsand contributions.Unions alsofine mem-bers who don't attend meetings or who violated any of the many Union rules.In a union,you would be assessed money to pay for strikes called in places youhave never heard of.When they do not assess you, they are always after youfor contributions for one thing or another. It is obvious that the Union in ourindustry is nothing but a collection agency.Now, let's look at some other things for a moment.(1) Steady employment.There is no law that requires the Company toopen one day, one week, one month, or one year.(2) Breaks.The Company provides you with a 10-minute break in themorning and again is the afternoon.No law requires the Company to do this.(3) Snack bar.No law requires the Company to provide a facility as wehave here.Water is all that the law requires and it does not have to be cooled.(4)Fair production quotas.Your quotas have their own built-in incentives.They are based on the average girl being able to earn 15 to 20 percent above herbase.The Company is not required by law to give any incentives.They couldset production by exceptional people and pay only the minimum wage.How-ever, our Company believes in the incentive system, to allow you (our em-ployees) to earn more than the minimum wage. The average in this plant runswell over $1.25 per hour.(5) Bonus arrangement.What other company in our industry provides abonus to those to just make production?What other company will allow youtomove from one job to another lust to give you a chance for an increasedrate of bonus?This type thing costs double in the breaking-in.Your Companybelieves in giving opportunity to those who desire it.Now let's review some of the questions that havearisenduring this Unioncampaign.QUESTION: Can the Union make the Company run its plant and furnish usa job?ANSWER: No. The Union has no power legally or otherwise to force theCompany to operate its plant for one day, one week, one month, or one year.QUESTION: Can they get the things they have been promising'?ANSWER: The Company does not have to give in to any demand which isnot for the good of the Company or which might not be a good business prac-tice and might be harmful to the Company.You know that anything thatwould hurt the Company would also hurt you. There is no way for the Unionto force the Company to fulfill the promises that the Union may have made toyou.QUESTION: If the Union gets in here, will we have to go out on a strike?ANSWER: I don't know, but if the Company does not agree to the things thatthe Unionhas been promising,the only way the Union can try to force theCompany to agree is to make you go out on strike. It is easy for the Union tomake all kinds of big promises to you,but it is somethingelse for the Union tofulfill those promises.QUESTION: If the Union calls us out on strike, will we get paid while thestrike is going on?ANSWER: No. If you don't work, you won't get paid. The Company won'tpay your wages and neither will the Union. Sometimes unions pay $1 or ^2to strikers who carry a picket sign for 10 or 12 hours, but very few people areallowed to picket, so most of the strikers get nothing.QUESTION: Can we collect unemployment compensation while out on astrike?ANSWER: No. Under most State laws you cannot collect unemployment com-pensation if you're out of work on a strike.QUESTION: If a union calls a strike, can I lose my job?ANSWER' Yes. Under the law, if the Union makes you strike to try and forcethe Company to agree to Union demands, the Company is free to replace thestrikers.This means that after the strike is over you may no longer have a job,and the law does not force the Company to rehire you.QUESTION: If the Uniongets in here,will the Company close down?ANSWER: Management controls whether or not the Company will operate orshut down. I think the Company will continue its operation as long as it canmake a reasonable profit, but I do know that unions have caused so much troublefor othercompaniesthat they aresometimesforced to shut down. I've heardof a companywhich had20 plants in Missouri,and after the plants were or-ganizedall but one had closed or moved.Iwantto correct the claim by theUnion that the plantcan neverbe shut downunder Federallaw.There is no 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaw that makes a plant stay open, and if businessreasonsdemand it the plantwill of necessity shut down.QUESTION: Do I have to join the Union or sign a union card?ANSWER: No. You don't have to belong to the Union to keep your jobhere, and don't let anyone tell you that you do.The unions did not start thisCompany, nor has the Union ever given you a job or paid your wages, and theUnion never will.QUESTION: Will I lose my job if I am against the Union?ANSWER: No. As long as you do your job properly and observe Companypolicies, you will keep your job. It is against the law for the Union to try tohave an employee discharged for being against the Union.QUESTION:What if I signed a union card?ANSWER: It doesn't make any difference whether you signed a union cardor went to union meetings, or even paid the union money.What you havesigned or have told anyone doesn't obligate you in any way.The majority of the people agitating here are either below production and/orlow-quality workers and a large portion are those who are no longer workinghere for the reasons stated above.Of the 14 employees on a committee toorganize the factory, 7 are no longer with us. I would like to say at this point,we have gone this far withouta union,and I don't think one is needed.Weall enjoy the direct personal contact available now.Your actions of thepast two weeks have proven you do appreciate the personal contact.Iwould like to mention the city ordinance having to do with union organiz-ing.The city passed this ordinance not for my benefit and not for the dis-advantage of anybody.Any individual accused of violating it has the oppor-tunity to present proof that he hasn't committed a crime or misdemeanor; ifhe proves this, he has the right to circulate or solicit in Star City.One last item: It is illegal for the Union to threaten you, or any memberof your family, in any way. If any threats are made, the law protects you.Feel free to let us know of any threats or violence, and we will assist you innotifying the proper authorities.Again, let me express our desire to deal with you personally and individually,and without outside interference.Thank you for your kind attention.Good night.The speech ended at 4:10 p.m., and the employees were paid for 15 minutes'overtime.17.On or about September 20, Supervisor Culpepper walked up to employeeCharles Weast at the latter's machine.He asked how Weast felt about the Union,and Weast told him that it would bring benefits to the employees.Culpepper saidthe plant would close down if the Union came in. In answer to Weast's commentthat Respondent could not lawfully do this, Culpepper said that it could.17C. Independent interference, restraint, or coercionThe complaint, as amended, alleges that Respondent, through supervisors andagents, engaged in specified acts in violation of Section 8(a)(1) of the Act.Paragraph 11 of the complaint, as amended, alleges that Respondent, throughHazel White on September 19, 1961, through Clarence Neely on September 13 and14, 1961, and through Max Culpepper on September 26, interrogated employees asto their union membership, activities, and desires.The facts surrounding theseallegations are set forth in theChronology of events,18items 11, 8, and 17, respec-tively.Clearly, such interrogation-and, in White's case, the conveyance of theimpression of surveillance-exhibited the coercive thrust prohibited by the ActParagraph numbered 12 of the complaint, as amended, alleges that Respondent,through Harold Evans on September 27, 1961, through Max Culpepper on Septem-ber 27, 1961, and through Bobby Turner on August 21, 1961, warned its employeesthat the plant would "move" if the Union came in. (A comparison of the wordsof the allegation with the proffered proof demonstrates that it was the intention ofthe General Counsel to prove threats to "move out" or "close" as well as to "move,"and I shall so treat the allegation.There is no prejudicial variance, and, at any17This is in accordance with Weast's testimony.Culpepper flatly denies that the con-versation took placeOn another point-whether, prior to September 22, any employeehad spoken to him about the Union-I find Culpepper's answer (negative) to be highlyimplausibleMy observation of the two persuades me that Weastshouldbe believed.isHereinafter, reference to that section will take the form of theabbreviation"Chron."followed by the Itemnumber or numbers. BYRDSMANUFACTURING CORP.155rate, the matter was fully litigated.)The allegation, insofar as it concerns Culpepperand Turner, is amply supported by the facts found inChron.17 and 6, respectively;they each said that the plant would close if the Union came in, in clear violationof the Act.The allegation with respect to Evans deserves more extended treatment.Accord-ing to my factual findings in this respect (they appear atChron.16), Evans told theassembled employees, among other things, "There is no law that requires the Com-pany to open one day, one week, one month, or one year," "The Union has no powerlegally or otherwise to force the Company to operate its plant for one day, one week,one month, or one year," and "Management controls whether or not the Companywill operate or shut down. 1 think the Company will continue its operation as longas it can make a reasonable profit, but I do know that unions have caused somuch trouble for other companies that they are sometimes forced to shut down.I've heard of a company which had 20 plants in Missouri, and after the plants wereorganized all but one had closed or moved. I want to correct a claim by the Unionthat the plant can never be shut down under Federal law.There is no law thatmakes a plant stayopen,and if businessreasons demandit the plant will of necessityshut down."The intended meaning and the intended effect of these words mustbe viewed in the light of all the circumstances.One of the reasons for his makingthe speech, Evans testified, was the fact that he had received so many queries fromemployees,one amongthem being whether the plant would shut down if the Unioncame in; in my opinion, the statements quoted above would be hardly likely to quietthe fears of employees who asked this question.Under all the circumstances, in-cluding the unfair labor practices elsewhere herein found to have been committedby Respondent, I regard the above remarks as a thinly veiled threat of a shutdownshould the Union's organizationalefforts succeed.isParagraph numbered 9 of the complaint alleges that Respondent, through B. S.Hundley on August 18, 1961, and through Harry Shannon on September 19, 1961,warned employees that the plant would move if the Union came in.The facts surrounding the Hundley allegation appear inChron. 4.Two ques-tions are involved- (1) whether Respondent is responsible for Hundley's conduct,and (2) whether the conduct constituted interference with restraint or coercion ofemployees in their exercise of Section 7 rights.1 he responsibility of an employer for the conduct of an outsider is establishedonly when agency is establishedThe outsider must be acting under the directionor control of the employer or, if the conduct is originally unauthorized, it must beratified expressly or impliedly.It is not sufficient (to establish the employer'sresponsibility) to show that the employer enjoys the benefits of the outsider'sactions 20In the instant case, Hundley asked for permission to speak to the employees,notifying Respondent of the subject.Respondent granted permission, suggested thetime (during working hours), furnished the facilities (including a sound system),assembled the employees (including supervisors), and was or became fully awareof the statements made. In a subsequent speech,21 Respondent (through Evans)spoke on the same subject, not only failing to disavow Hundley's remarks butspeaking in the same vein.Under the circumstances I find the statements of Hundleyto be attributable to Respondent 22For reasons similar to those applicable to the remarks made by Evans on Sep-tember 22 (see above), I find that Hundley's remarks of August 18, attributable toRespondent, tended to coerce Respondent's employees. If anything, his words weremore pointed than Evans'.He said that the "trouble" had been stopped before andwould be stopped again; said that unions break up homes, divide communities, andmake enemies of friends; and, suggesting that plants have been known to move outwhen unions move in, questioned why they wanted to "break up" their "playhouse."A threat of reprisal is clearly implied.19 SeeCustom-Pak, Inc,126 NLRB 242, 24820N L R B v Cherokee Hosiery Mills,196 F 2d 286, 290 (C A. 5).21The speech of September 22as SeeA.M Andrews Co of Oregon, et al,112 NLRB 626; Babcock &Wilcox Company,108 NLRB 1622, 1623; 8 DCohoon, et al, d/b/a S D Cohoon & Son,101 NLRB 966;Southland Jfannfacturing Company,94 NLRB 813, 814;H & H Manufacturing Company,Inc, 87NLRB 1373, 1383; andReliance Manufacturing Company V. N.L R B,125 F 2d311, 317(CA 7)CfStar-Brite Industries Inc,127 NLRB 1008, 1012;Monarch RubberCo., Inc,121 NLRB 81 ;Livingston Shirt Corp.,107 NLRB 400;Goodyear Clearwater Mill,No 2, 102 NLRB 1329, 1348 ; andN L.R B. v. Armco Drainage & Metal Products Inc.,220 F. 2d 573, 581 (C.A. 6). 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs for the second of the two allegations-that Harry Shannon, for Respondent,threatened that the plant would move if the Union came in-I find no evidence, ex-pressed or implied, that he was acting for Respondent. (The reference is to Shan-non's conversation with McGriff, fully described inChron.13.)To say that Re-spondent's acquiescence in, and ratification of, Hundley's speech of August 18 canbe found in the surrounding circumstances is one thing; to extend the inference toShannon's remarks of September 19 is quite another. In the course of their dis-cussions arising from an automobile transaction, Shannon made certain remarkstoMcGriff about the Union and what effect he believed its advent would have uponRespondent's employees.As far as the record reveals, Respondent did not authorize,did not acquiesce in, did not ratify, and did not know of the remarks.To findotherwise would be to stretch the cloak of authority too far. I do not find Respondentresponsible for Shannon's remarks of September 19, and I shall recommend dismissalof this allegation.As its remaining 8(a) (1) allegation, the complaint, in paragraph numbered 10,imputes to Respondent, through B. S. Hundley, the instigation and procurement ofand cooperation in the arrest and prosecution of union representatives on August 18,1961.Giving due consideration to the surrounding facts and circumstances-myfindings are recited atChron.13-I am unable to find an agency relationship be-tween Respondent and Hundley with respect to the incident.Granted that I havefound such a relationship to exist earlier on the same day (see above), I do notbelieve that Hundley's authority, real or apparent, extends to his part in the arrests.Here, we have the enforcement of a city ordinance,23 inwhich Hundley played amajor part.As far as the instant record reveals, Respondent did not authorize, didnot acquiesce in, did not ratify the action, and (I find) did not know of the arrestsuntil after they occurred. I draw no inference from Evans' September 22 allusionto the ordinance;24 eventhen, he expressed neither approval nor disapproval of thearrests.I find the allegation to be without support in the record, and I shall recom-mend its dismissal.25D. Theterminationsof employment1.Merlene DeweeseMerlene Deweese was hired by Respondent in April 1957. She operated a sew-ing machine, employed on thefelling line26Prior to the events herein question,itwas conceded and I find, she was considered a "good operator."When Harold Evans became plant manager in December 1960, he made a produc-tionchange in the shirt line.Prior to his coming, the sleevers 27 were separated fromthe fellers by an aisle.As the sleevers finished their work, bundle boys would gathertheir product and distribute it among the fellers.After the change was made, eachshirt, as it left a sleever, slid down a trough to the feet of a feller, who would thenperform her operation on it.The change had at least one effect: it tied the produc-tion of the feller to "her" sleever, except to the extent that, to takeup anyslack,the feller was given some of the "extra" bundles which were normally available.In addition, at or about the middle of June, Deweese was switched from felling"open" sport shirts to felling "pullover" blouses and "pullover" boys' shirts.Credi-ble evidence in the record indicates, and I find, that the sleeving operation and,to a lesser extent, the felling operation on a pullover blouse or shirt take longerthan the same operation on an open blouse or shirt.This means, among otherthings, that the feller dependent upon a sleever's production must resort more ex-tensively to the "extra" bundles in order to fill the gap between her sleever's pro-duction and her own productability.And this means, for the feller, more frequentchanges of thread to accommodate her machine to the colors of the extra bundlesand the shirts as they come from her sleever.I find that, for the reasons indicated above, Deweese's production was less dur-ing the period from June 15 to September 14 than it had been prior to thattime.28I find also that she produced at a faster rate than that of the sleever who kepther supplied.Ifind further that her production fluctuated upward and down-211 do not feel called upon to consider its constitutionality.uSeeChron.16.n SeeNLRBv BibbManufacturing Company,188 F 2d 825 (C.A 5), andN L.R B.v.Russell Mfg. Co., Inc,187 F. 2d 296 (C.A. 5).28Felling a shirt involves sewing the seam on the underside of the arm up to the armpitand downthe body to the tail.v Those who attached sleeves to bodies ofshirts.28No detailed productionrecords offellerswere introduced into evidence. BYRDS MANUFACTURING CORP.157ward,a circumstance mainly attributable to the fluctuating necessity for changing-thread.Finally, I find that her production exceeded that of any of the four or fivegirls felling pullovers.29During this period,I find,Evans was concerned about low production.At leastin June and again in August he spoke to the fellers,seeking causes and demandingimprovement.His adjurations were addressed to the group and not to Deweeseindividually.She had never-prior to the day of her discharge-been individuallycriticized for her production 30On September 14-the day after the union meeting-Deweese's supervisor,Neely,timed her with a stopwatch.Projecting her actual time on a number of shirts andmaking a 20-percent allowance for breaks and untying bundles, he estimated thatshe should be able to "make production."31At 3:30 p.m.,Neely asked Deweesewhy she had produced only 48 dozen so far that day.Deweese told Neely thatshe had no work,and he told her to report at the office at 4 o'clock(quitting time).At 4 o'clock,she went to the office,telling Evans that Neely had sent her.Heasked if she knew why she was there; she said she did not.He told her she hadbeen timed and was not producing enough.She said she was producing more thanthe others,and he said he was talking about her, not about the others.She saidshe was doing as well as she could do.He said that if she put forth the effortshe could do better and could make more money, to which she replied she wasdoing all she could do.She explained why she had had no work for a periodduring the day-she had finished work sent her by her sleever and there was nothread available of the color necessary for the extra blouses on the rack 32On the basis of her repeated statements that she could do no better, Evansdecided, allegedly,to discharge her for her attitude with respect to production.33Ihave carefully considered all the circumstances surrounding Deweese's dis-charge and the arguments of the parties in connection therewith.Taking note ofthe fact that Deweese had the highest production record in her department; of thefact that she had never been warned about her individual performance; of herpart in the union movement,as noted earlier and discussed below;and of the tim-ing of the discharge in relation to the union campaign,as further discussed below-Ifind that Respondent's assigned reason for Deweese's discharge lacks plausibility; Ifind that it was not the actual reason and was, in fact, a pretext.342.Mary WhittenMary Whitten was first hired by Respondent in October 1956.Until April 1961,she worked as a joiner on shirts, i.e., she sewed the backs to the fronts.From April29Respondent's brief sees significance in General Counsel's failure to introduce produc-tion records which Respondent had made available during the Government's investigationof these charges, and, by implication, asks me therefore to make inferences unfavorableto Deweese.I am awareonly that Mary Whitten's records were madeavailable, and thesewere introduced into evidence.Besides, all production records have been and are inthe possession of Respondent. I shall make no inferences, either way, because of theirnonintroduction.is In this respect I credit Deweese as against Neely, on whose reliability as a witnessI have already commented.ffi The felling production quota at that time was 62 dozen per day.As indicated, noone was makingproductionIn January 1962, the quotawas changed to 55.32 Although Evans testified he "was sure there was thread" he made no effort to checkthis.The credible testimony establishes, and I find, that there was no thread of theproper color.ssDeweese testified that "attitude" was not mentioned. I find this merely to be adifference in interpretation.All that Evans said suggests that he was telling her she wasbeing discharged for her low productionin view of her experience-anotherway of saying"attitude."Respondent urges, in its defense, that (1) others beside Deweese were laid off at orabout the same time, and (2) production among the remaining fellers increased afterDeweese left. I have fully considered these factorsAs for (1), although their cases werenot fully litigated, it appears that the others (excluding Craig and Whitten) wereassignedly laid off for poor production rather than poor attitude; I do not find theircases comparable.As for (2), since Deweese was the best producer among the fellers, itwas to be expected that the others would, with experience, approach her plateau of pro-duction ; and there is no reason to believe that, with more experience and constant im-provement of procedures, Deweese herself would not have bettered her production had shenot been discharged. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDto July 1961,she was on layoff status;35 in July she was rehired and was assignedto sleeve-setting in the duster department;she sewed the fronts of gowns andpajamas to the shoulders.LikeDeweese, prior to the instant occurrences,she wasconsidered(Respondent concedes and I find)a good operator;Evans described heras an "excellent joiner" and a "fine lady" who had "produced and done good work."Bobby Turner,unit head,was in charge of the duster department.For some timehe had taken steps to improve production among the sleeve setters.Turner hadspoken to each of the sleeve setters,includingWhitten, and(although the employeeswere probably unaware of the fact)he and the plant engineer had made time studiesof the sleeve setters.On September 19, 1961,at approximately 2 p.m., Turner asked Whitten howmany dozens she had produced thus far that day.When she said. "45,"he toldher he wanted 70 dozen by 4 p.m. She told him this was impossible-a fact ofwhich, I find, he was well aware-but he made no comment.The production recordsshow that she finished 63 dozen that day.Next day,at 3:50 p.m., Whitten, alongwith another employee, Norma Adair, was told to see Turner.They went to Turner,who said he was laying them off "because of production."When Whitten protestedthat she was doing as well as the rest,he told her there was no use explaining-she and Adair should get their cards and go to Evans'office.They went there,and were told by Evans that they were being let go because their production wastoo low for their experience.36He said he would be glad to rehire Whitten onshirts-her old job-if an opening occurred.I have carefully considered the production records of the sleeve setters which wereintroduced into evidence,and I make the following findings thereon.No one ever"made production,"70 dozen.Whitten's average daily production since August 7had been 48-plus dozen;the average daily productions of the five other sleeve settersemployed on September 20 were as follows: Jewel Allums, 48, NormaAdair, 44-plus,Betsy Skinner, 43-plus,LouiseCrabb,37-plus, and Ann Owens, 32-plus 37During the month of September,Whitten's average daily production was 5'7-minus;that of Allums, with whom she was unfavorably compared at the hearing, was48-minus.I find that Whitten was not laid off for the reasons assignedby Respondent.Shehad an excellent reputation; she had an excellent production record, both on herprior operation and her present one. Such individual warnings as had been re-ceived by her were administered only in the context of individual warnings to eachand every sleeve setter;and her record compared quite favorably with others whowere not laid off. In view of her work-performance record, of the timing of herdischarge in relation to the union campaign and her own part therein(both ofwhichare discussed below),and of Respondent'sunion animus as displayed bythe unfair labor practices found,supra,I find that"attitude with respect to produc-tion" was not the real reason for her termination.3.Lona Fay CraigLona Fay Craig was first employed by Respondent in August 1956. For 5 years,she worked on the second stitch line where she quite often exceeded productionrequirements; she was considered a good worker and was never reprimanded for herperformanceOn August 30, 1961, she was transferred to another job, hemstitchingpockets on men's dress shirts 3s She was laid off on September 20 by Clarence Neelybecause she was "not getting production."During her 3 weeks on the hemstitching job, Craig, except for a period when thehemstitchers had to perform the extra chores of stacking their own work and remov-ing paper from the pockets, steadily improved her production. She had never beenspoken to about low production or improper attitude.On the day before her dis-charge, working 1 hour overtime, she produced 180 dozen. (Production was 200.)On the day of her discharge, late in the day, Neely asked her how many dozen shess The layoff Is not in Issue In this proceedingra I reject Whitten's testimony that "attitude" was not mentioned until the day of thehearing.Hers was a misinterpretation of what was saidSee footnote 33,supra37 Owens was subsequently laid off, on September 25, for "low production."Her termi-nation is not an issue here, except insofar as it was urged In support of the plausibilityof the reason assigned for Whitten's layoff. I find that it had no bearing one way oranother: (1) it was based on a different assigned reason, and (2) It occurred 5 dayslater.OsAlthough Craig felt she should not have been selected for transfer, there Is no con-tention that her transfer was discriminatorily motivated.The second stitchlinewascut from 18 to 16 employees and, subsequently, to 7. BYRDS MANUFACTURING CORP.159had done.When she said she had done 174, he compared this unfavorably withher previous day's production. She pointed out that, on that day, she had workedan extra hour, but he said he wanted to see her in his office at 4 p.m.At that timehe told her she was being laid off for not achieving production.When she protestedthat she had steadily increased her production, he said she had been transferred to"the easiest job here" and should have been making production before this. Shethen received her check.With respect to whether this was a "simple" job, as testified to by Neely, I makecertain findings based upon the uncontroverted testimony of Craig.The operatorturns the facing of the pocket down and then sews precisely to the point of the pocket:one stitch too few constitutes a defect and one stitch too many necessitates rippingout and redoing the entire seam. The machine must be stopped at the right moment;the newcomer to the work stops it by hand, the experienced worker learns to stopitby foot pedal.Under these circumstances, considering that "making production"involves racing against time, I find that hemstitching pockets, to the newcomer onthe operation, is a difficult job.I find further that, for her experience on the job, Craig was, and Neely knew shewas, performing satisfactorily.Although he testified that girls inexperienced on thisoperation could make production in 2 or 3 weeks, he was unable to name any suchpersons.Given names in order to refresh his recollection, he could not rememberif those named had achieved this accomplishment 3sI find that, under the circumstances, the reason assigned by Respondent for LonaFay Craig's discharge lacks plausibility and is not the true reason for discharge.3.Bobby Louis McGriffBobby Louis McGriff was employed by Respondent in June 1958 as a bundle boyon the cuff line.After 2 months, he went into the military service.On his dis-charge from the service, he was rehired by Respondent in July 1961 as a shirtstacker on the joining line under the immediate supervision of Hazel White. In thiswork, he was never criticized for his performance.On September 19, 1961, Clarence Neely told McGriff he was promoting him-he was going to move him to the duster department.At 2 p.m., he brought a(female) replacement for McGriff.At that time, White asked that McGriff notbe moved.40Nevertheless,Neely took McGriff to the duster department where,under the tutelage of the person he was to replace there, he began to learn the newoperation-keeping yoke setters, joiners,and sleeve setters supplied with material onwhich to work 4iDuring the afternoon of September 19, I find, Bobby Turner, McGriff's newsupervisor, complained several times that the actual work in which McGriff wasbeing trained was being done by McGriff's predecessor/instructor rather than byMcGriff; he suggested that the instructor confine his activities to instruction and thatMcGriff do the work.Next morning, the predecessor/instructor was removed, and McGriff was leftto do the work alone.At one point during the day, Turner complained that a girlbeing supplied by McGriff had been out of work for 15 minutes; however, the girlhad not been waiting more than 2 or 3 minutes. Just before the buzzer sounded at4 p.m., Turner told McGriff he could not use him 42 He took McGriff back to Neelyand told Neely that he could not use McGriff, and he asked if Neely could use him.Neely said that he had nothing for McGriff since McGriff's old job had now beenfilled, and Supervisor Culpepper,who was present,said he too had nothing forMcGriff.McGriff asked to see Evans,and Turner accompanied him to the office.I find that McGriff at this point was angry.When he went into Evans' office-Turner remained outside the door-he said he had been given a "dirty deal."WhenEvans asked why, McGriff told him of the previous day's transfer and today's out-89Besides Craig, only one full-time and one part-time worker hemstitched pockets.Nocomparative records of production are in the record.40AlthoughWhitetestified that McGrIff"wasn't too good a worker,"she testified earlierthat his work was "suitable"and later that he was able to do his work"satisfactorily."Contrary to her testimony,I credit Neely,who said she told him McGriff was a goodworker.(It appears that the friendship noted in footnote 15, above, had ended by thedate of the hearing,at least on White's part.)41Although this involved no change in pay, I find that the transfer was considered bothby management and by McGriff to be an "advancement"There is no contention thatthe transfer was discriminatorily motivated.42 In so finding,I reject as implausible McGriff's first testimony that Turner said hewas "laying him off."(Later, he conceded that layoff was not mentioned.) 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDcome.Evans said,in effect,that he would not overrule his supervisors'operationaldecisions but that he had a night production job available if McGriff was interested.McGnff expressed no interest,instead demanding his pay.At this point,the subject of the Union was raised by Evans.He said he knewthe union sympathizers in the factory and that only 8 out of 15 were left.At thesame time, he pulled a sheet of paper bearing penciled notations from his desk.McGriff asked to see it, but Evans laughed and put it back in the drawer.43As earlier indicated,McGriff expressed a lack of interest in the night productionjob Evans said was available.On this record,the General Counsel asks me to findthatMcGriff was discharged,while Respondent asks me to find that he voluntarilyquit.44A determination of the question requires allusion to the entire picture.McGriff had been"promoted"from a job which he had been performing well,being replaced there by a transferee from elsewhere.His newjob "hadmore re-sponsibility"45and involved a multiplicity of duties.I find,under the circum-stances, that he was not given a sufficient trial on the new job.But assuming with-out finding that he was believed unable to perform the new duties proficiently, hewould(by an employer motivated by lawful business reasons)have been sent backto his old job,even if it meant retransferring his replacement.At the point he was brought back to Neely by Turner,McGriff had found him-selfwithout any work whatsoever.Neely, Turner,and Culpepper each had dis-claimed any need for his services.Had he not asked to see Evans,there wouldhave been no"offer" of night production work, and McGriff would have been inlayoff status.In my opinion,he was justifiably perturbed when he found himselfout of the new job and barred from the old; and he was warranted in believing, par-ticularly in view of Evans' statements about the fate of those active in the Union,that the night production job, if there was one,46would be no less ephemeralthan the"promotion."Whether it be called an actual discharge or a construc-tive discharge,I find that his termination was not a voluntary one.Further, I findthat this involuntary termination was brought about by Respondent for reasons un-connected with McGriff'swork.4.The four terminations-discussionI have found that the reasons assigned for the discharges of Deweese,Whitten, andCraig were not the actual reasons for Respondent's actions; and I have found thatMcGriff's employment was involuntarily terminated for reasons unconnected withhis work. I have reached this conclusion in each case,standing alone, for reasonsearlier recited.Furthermore,I am persuaded that my findings in this respect arebolstered by an examination of each of the terminations as it affects or is affectedby the others, andby the context in which all of them occurred.For, I am con-vinced,there is a common thread running through all of the cases.During the 35 days preceding Evans' speech of September 22, 1961, the credibletestimony establishes and I find, the main topic of conversation in the plant was the43 In so finding,I credit McGriff,who, as I have indicated, impressed me as being trust-worthy to the point of being ingenuous(For example,he frankly brought out whatshould have appeared to him to be contrary to his interest-that Turner had complainedabout his work that day, and that Evans, in the instant conversation, spoke of the avail-ability of another job )Evans,on the other hand, weighed his words in testifying; besaid,"I didn't pull out a listbecause therewas nolist"This,in my opinion, constitutesan "overnarrow"denial;I do not, in making this finding, necessarily find that there wasa list-I only find that Evans created the appearance of its existence.Respondent ques-tions that it makes sense for Evans to have produced the "list" under the circumstances ;inmy opinion,it is no less plausible than his having permitted outsiders to voice threatsof a closedown to his employees,or than his having threatened,in an open speech, thepossible closing of the plant.44On this issue,I rejected decisions of an appeals referee and of a board of review inconnection with a claim for unemployment compensation made by McGriff before theArkansas Employment Security Division,and I indicated to the parties that I would re-ject a tape recording of those proceedings which did not purport to be an official tran-script.Having given further thought to those rulings,I reaffirm them In the absenceof my being referred to specific statements made there by witnesses now before me whichwould cast doubt on their testimony,I do not see what value the documents(or tape)In question would have in this proceeding.15This is based on the credited testimony of Supervisor Turner.Qe On the uncontradicted testimony of Evans, I find that there was such an opening andthat it was subsequently filled. BYRDS MANUFACTURING CORP.161Union and its organizational campaign.The leaflet distribution, the IndustrialCorporation speeches, and the arrests of August 18 were big news in a small com-munity.47The meeting of September 13 was attended by 35 to 40 of Respondent'semployees.Employees spoke to each other and, as I have found, supervisors spoketo nonsupervisors about the Union and its possible aftereffects.On September 22,PlantManager Evans felt that the subject had built up so much interest that itwarranted a speech from him, running into overtime.Whitten was involved in the original contact with the Union; she and Deweesewere on the original union "committee" of four employees.These two and Craigand McGriff were among those who attended the meeting of September 13 and wereamong the 18 who publicly volunteered to serve on an organizing committee.Respondent denies knowledge of their, or anyone else's, union activity prior toSeptember 22, the date of the receipt of a union telegram listing organizing committee.Knowledge of union activity may, and often of necessity must, be based uponreasonable inference drawn from circumstantial evidence.48 In view of the sizeand nature of the community in relation to the key position and size of the plant,the intensity of feeling on the Union and unionism, the extent of the conversations onthe subject which took place during the period in question, the fact that the numberof those who openly espoused the Union cause was so small in relation to the totalnumber of employees, the actual activities of Deweese, Whitten, Craig, and McGriffand the timing and coincidence of Respondent's action in terminating their employ-ment, I find that Respondent was aware at the times it discharged each of them, ofthe union activities of Deweese, Whitten, Craig, and McGriff.49 I note, in this con-nection, that at least one supervisor, Hazel White, was aware 50 of the attendance atthe union meeting of at least Whitten, Craig, McGriff and one other (seeChron.11),and that she and other supervisors were told by Evans who was at the meeting51Upon the entire record, and on the basis of what I am convinced is a fair pre-ponderance of credible evidence, taking into consideration my rejection of the reasonsassigned by Respondent, Respondent's union animus as displayed by its unfair laborpractices heretofore found, Respondent's awareness of union activity as found byme, and the timing of the actions, I conclude that Respondent's underlying motiva-tion in terminating the employment of Deweese, Whitten, Craig, and McGriff wastheir activity on behalf of the Union; that by discharging Deweese on September 14,1961, by discharging Whitten and Craig on September 20, 1961, and by terminatingthe employment of Bobby Louis McGriff on September 20, 1961, and refusing toreinstate them,52 Respondent discriminated in regard to hire and tenure of employ-"All were duly noted In the local newspaper.45 See,e g,N.L R B.v.Link-Belt Company,311 U S 584,602;F W Woolworth Com-pany v N L R B ,121 F. 2d 658,660(C.A. 2) , Hickory Chair Manufacturing Company v.N L R B.,131 F.2d 849,850 (C A.4) ;N L R B v. Angwell Curtain Company, Inc,192 F.2d 899,903 (C A7) ;N L R B v.CW Radcliffe,and W.W. Maneke d/b/aHomedale Tractor it Equipment Company,211 F 2d 309,315 (C.A. 9)49 In so finding, I give no weight to the notification by the Union itself, which notifica-tion postdated the dischargesNor do I give any weight to blood or marriage relation-ships between any of the employees50 But I stress that, although knowledge of union activities acquired by a supervisor ischargeable to an employer(Montgomery Ward & Company,Incorporated,115 NLRB 645,647), I do not rely exclusively on this factorsi I find that the "list" to which she referred was not necessarily a complete one-i e,did not necessarily contain the names of all active persons (As I have found,Evans didnot necessarily display a list to McGriff on September 20, he merely showed a piece ofpaper)But I find,from this record,that management was aware of the part played bysome if not all of the active employees.(In so finding,I do not adopt the GeneralCounsel's contention that weight should be given Evans'mentioning,in his September 22speech,that 7 of the 14 on the organizing committee were no longer with Respondent.He argues that such knowledge could not have been obtained merely from the Union'stelegram received 5 minutes earlier,since the speech must have taken hours to prepareI find that this reference was not In the speech as originally prepared;itwas inserted inthe speech upon receipt of the telegram.)s2At the hearing, the General Counsel urged that paragraph numbered 14 of the com-plaint,alleging a continued failure and refusalto reemploythe alleged discrim Ina tees,was more thana pro formaallegation arising out of the discharges,at least insofar as itconcernedWhittenSubsequent to Whitten's discharge, another person was placed in anopening in the joining department,the General Counsel contendedthat,independently ofthe legality of her discharge,Whittenshould have been called to fill this positionI re-ject this contentionIfWhitten was lawfully discharged,the same reasons therefor 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDment, and that, thereby, Respondent not only interfered with, restrained, and coercedemployees in the exercise of rights guaranteed them in Section 7 of the Act, butdiscouraged membership in the Union, or any other labor organization, in violationof Section 8(a) (1) and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith its operations described in section I, above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it be ordered to cease and desist therefrom and to take certainaffirmative action in order to effectuate the policies of the Act.Having found that Respondent discriminated with respect to the hire and tenureof employment of Merlene Deweese, Mary Whitten, Lona Fay Craig, and BobbyLouis McGriff, I shall recommend that Respondent offer them full and immediatereinstatement to their former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and make them whole for any lossof earnings suffered by them because of the discrimination, by payment to each ofthem of a sum of money equal to the amount he would have earned from the date ofhis discharge to the date of Respondent's offer of reinstatement, less his net earningsduring said period.Backpay shall be computed on a quarterly basis in the mannerprescribed by the Board in F. W.Woolworth Company,90 NLRB 289, 291-294.53As the unfair labor practices committed by the Respondent are of a characterstriking at the roots of employee rights safeguarded by the Act, it will also be recom-mended that Respondent cease and desist from infringing in any manner upon therights guaranteed in Section 7 of the ActUpon the basis of the foregoing factual findings and conclusions, and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By discriminating in regard to the hire and tenure of Merlene Deweese, MaryWhitten, Lona Fay Craig, and Bobby Louis McGriff because of their activity onbehalf of the Union, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) and (3) of the Act4.By the foregoing conduct, by interrogating employees as to their interest in andactivities on behalf of the Union, and by threatening to close down or to move theStar City plant if the Union's organizing campaign should be successful, Respondenthas interfered with, restrained, and coerced employees in the exercise of the rightsguaranteed them in Section 7 of the Act, in violation of Section 8(a) (1) thereof.5.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.6.Except for the above, Respondent has not engaged in unfair labor practicesas alleged in the complaint herein.RECOMMENDED ORDERUponthe basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that Byrds ManufacturingCorp., of StarCity,Arkansas, its officers,agents, successors,and assigns,shall:1.Cease and desist from:would be applicable to a subsequent hiring.Her case, along with that of the others,stands or falls on the lawfulness of the original discharge.53 General Counsel, in an appendix to his brief, urges that the Recommended Order in-clude an award of interest on backpay. I believe that whether or not interest should beincluded in baclcpay awards Is a matter to be decided by the Board as a matter of overallpolicy.To date, no Board order has awarded interest in a situation comparable to thisI shall, therefore, make no provision for interest. BYRDSMANUFACTURING CORP.163(a)Discouraging membership in International Ladies Garment Workers Union,AFL-CIO, or any other labor organization, by discriminating in regard to their hire,tenure, or other conditions of employment.(b) Interrogating employees as to their interest in or activities on behalf of a labororganization.(c)Threatening to close down or to move the Star City, Arkansas, plant to dis-courage interest in or activities on behalf of a labor organization.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form labor organizations, to joinor assist any labor organization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain from any and all suchactivities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer Merlene Deweese, Mary Whitten, Lona Fay Craig, and Bobby LouisMcGriff immediate and full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights and privileges, and makeeach of them whole for any loss of earnings suffered by reason of the discriminationagainst him, in the manner set forth in the section above entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due and the right to reinstatement.(c)Post at its plant at Star City, Arkansas, copies of the attached notice marked"Appendix." 54Copies of such notice, to be furnished by the Regional Director forthe Twenty-sixth Region, shall, after being duly signed by an authorized representativeof Respondent, be posted immediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that such notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for the Twenty-sixth Region, in writing, within20 days from the date of the receipt of this Intermediate Report, what steps theRespondent has taken to comply herewith.55It is further recommended that the complaint be dismissed insofar as it allegesthat Respondent, through Harry Shannon on September 19, 1961, warned employeesthat the plant would move if a union came in; and, through B. S. Hundley on Au-gust 18, 1961, instigated, procured, and cooperated in the arrest of certain unionrepresentatives.If this Recommended Order Is adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommendations of a Trial Examiner"in the noticeIf the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "Pursuantto a Decree of the United States Court of Appeals, Enforcing an Order" for the words"Pursuant to a Decision and Order."ae If this Recommended Order is adopted by the Board, this provisionshall be modifiedto read: "Notify the Regional Director, in writing, within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in International Ladies Garment Work-ersUnion, AFL-CIO, or any other labor organization, by discriminating as tothe hire, tenure, or any other term or condition of employment of any of ouremployees.WE WILL NOT, through supervisors or other agents, threaten that our plantmay shut down or move if a union comes into the plant.WE WILL NOT ask employees about their interest in or activities on behalfof any labor organization.681-492-63-vof 140-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any othermanner interferewith, restrain, or coerce ouremployees in theexerciseof their right to organize, to form, join, or assist a labororganization, to bargain collectively through a bargaining agent chosen by them-selves,to engagein other concerted activities for the purpose of collective bar-gainingor other mutual aid or protection, or to refrain from any such activities.WE WILL offer Merlene Deweese, Mary Whitten, Lona Fay Craig, and BobbyLouis McGriff their former or substantially equivalent jobs, without prejudiceto seniority or other employment rights and privileges, and pay each of themfor any loss suffered because of our discrimination against them.BYRDsMANUFACTURING CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SeventhFloor, Falls Building, 22 North Front Street, Memphis, Tennessee, Telephone No.Jackson 7-5451, if they have any question concerning this notice or compliancewith its provisions.Teamsters,Chauffeurs&Helpers Union,Local 279 (William S.Wilson d/b/a Wilson Teaming Company)andElizabeth Love.Case No. 13-CC-9273.December 18, 1962DECISION AND ORDEROn January 24, 1962, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding,finding thatthe Respondent had not engaged in unfair labor practices and recom-mending that the complaint be dismissed in its entirety,as set forthin the attached Intermediate Report.Thereafter,the General Coun-sel filed exceptions to the Intermediate Report and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of the Act,the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report,the exceptions and brief,and the entire record inthis case, and hereby adopts the findings,conclusions,and recom-mendations of the Trial Examiner only to the extent consistent withthe Decision and Order herein.Contrary to the conclusion of the Trial Examiner,we find thatTeamsters,Chauffeurs&HelpersUnion,Local 279, hereinafter calledRespondent,violated Section8(b) (4) (i)and (ii) (B) by inducing in-dividuals employed by Cole Distributing Company, hereinafter calledCole, and by Morehouseand Wells,hereinafter called Morehouse, LOengage in a strike, and by threatening Cole and Morehouse,with an140 NLRB No. 12.